Per Curiam.

By the fifth section of the act of the 21st of March, 1806, 4 Sm. L. 328, statements are authorized in all *97eases where suits are brought “ for the recovery of any debt founded on a verbal promise, book account, note, bond, penal or single bill, and which, from the amount thereof, may not be cognizable before a justice of the peace.” A legacy is not among the cases enumerated, nor is it founded on any kind of contract, so that it is not within the meaning of the act. It is the opinion of the court, therefore, that in this action, a declaration should have been filed; and, for want of it, the judgment was erroneous, and must be reversed.
Judgment reversed.